FOR IMMEDIATE RELEASE TIB FINANCIAL CORP. REPORTS SECOND QUARTER RESULTS REFLECTING THE ACQUISITION OF THE BANK OF VENICE NAPLES, Fla. July 24 – TIB Financial Corp. (NASDAQ: TIBB), parent of TIB Bank and The Bank of Venice, leading community banks serving the greater Naples, Bonita Springs-Fort Myers area, Highlands County, South Miami-Dade County, the Florida Keys and Sarasota County, today reported net income from continuing operations for the quarter ended June 30, 2007 of $1.71 million, a decrease from the $1.87 million reported for the first quarter of 2007 and $2.33 million for the second quarter of 2006. On a per diluted share basis, earnings from continuing operations were $0.14 for the second quarter of 2007, down from $0.16 during the first quarter of 2007 and $0.20 per share for the comparable period a year ago. TIB Financial’s results of operations during the second quarter of 2007 include the operations of The Bank of Venice subsequent to its acquisition on April 30, 2007. In connection with the acquisition, TIB Financial issued total consideration of approximately $14.7 million consisting of 944,400 shares of common stock, 82,750 stock options and approximately $568,000 of cash in exchange for all of the outstanding common shares and stock options of The Bank of Venice. Dilution to earnings per share for the second quarter of 2007 resulting from the acquisition was approximately $0.01 per share. TIB Financial also reported total assets of $1.36 billion as of June 30, 2007, representing 3% asset growth from December 31, 2006 and 10% asset growth from $1.23 billion as of June 30, 2006. Total loans increased 8% to $1.09 billion compared to $1.00 billion a year ago, and increased 2% compared to $1.06 billion at December 31, 2006. Total deposits of $1.04 billion as of June 30, 2007 increased $14.6 million and $24.8 million from December 31, 2006 and June 30, 2006, respectively. As of June 30, 2007, the effect of the acquisition of The Bank of Venice increased total assets by $75.7 million, total loans by $54.0 million and total deposits by $54.9 million. “We are pleased with the closing of our merger with The Bank of Venice. Our combined focus remains clear and consistent: to continue to invest our resources in building lasting relationships with small and middle-market business customers and expand into attractive markets which drives our long-term franchise value,” said Edward V. Lett, Chief Executive Officer and President. “We continue to closely monitor economic activity in our regional and local markets which have slowed considerably due to the softness of the residential real estate market. Our operating environment remains challenging and our loan growth is muted due to loan payoffs and a lower level of loan origination and funding during the first half of the year. During this period of slower economic activity we are maintaining our disciplined underwriting standards and prudent risk assessment practices. “We have focused on managing our cost of funds and generating a more profitable mix of deposits through business development and disciplined deposit pricing. We are focused on controlling expenses and improving productivity while positioning the Company to take advantage of attractive growth opportunities in our markets” said Lett. Detailed Financial Discussion The decrease in net income from continuing operations for the second quarter of 2007 compared to the second quarter of 2006 was primarily due to a lower net interest margin and increased operating expenses. The net interest margin continues to be impacted by the challenging interest rate environment and highly competitive deposit pricing. The tax equivalent net interest margin of 3.73% for the three months ended June 30, 2007 contracted slightly in comparison with the 3.74% net interest margin reported during the first quarter of 2007. Excluding the effect of the acquisition of The Bank of Venice, the net interest margin would have been 3.74%. Net charge offs during the second quarter of 2007 of $394,000 included a recovery of approximately $175,000 resulting from the sale of charged-off indirect loan balances to a third-party collector. Charge-offs primarily related to indirect auto loans. Non-interest income, which includes service charges, real estate fees and other operating income, totaled $1.61 million for the second quarter of 2007, similar to the second quarter of 2006.The increase is primarily attributable to higher deposit account service charges, fees on mortgage loans sold and the acquisition of The Bank of Venice. Second quarter non-interest income declined compared to the first quarter due primarily to non-recurring gains recognized in the first quarter from the disposition of land and lower fees on mortgage loans sold. The company continues its investment in growth and expansion, which, combined with increased operating costs, resulted in a 16% increase in non-interest expense for the second quarter of 2007 to $10.19 million compared to $8.75 million for the second quarter of 2006. This increase includes two months of expense from The Bank of Venice totaling approximately $401,000. Compared to the previous quarter and exclusive of the effects of the merger, non-interest expense declined approximately 2% during the second quarter of 2007. As of June 30, 2007, non-performing loans were $4.40 million, or 0.4% of loans. The allowance for loan losses increased to $9.95 million, or 0.92% of total loans, reflecting the acquisition of The Bank of Venice and the excess of our provision for loan losses over net charge-offs for the period. Net charge-offs during the quarter represented 0.15% of average loans, comparable to 0.16% for the second quarter of last year. During the second quarter of 2007, the Board of Directors of TIB Financial Corp. declared a quarterly cash dividend of $0.06 per share on its common stock.The cash dividend was paid on July 10, 2007 to all TIB Financial Corp. common shareholders of record as of June 30, 2007.This dividend, when annualized, represents $0.24 per share. About TIB Financial Corp. Headquartered in Naples, Florida, TIB Financial Corp. is a growth-oriented financial services company with approximately $1.4 billion in total assets and 19 full-service banking offices throughout the Florida Keys, Homestead, Naples, Bonita Springs, Fort Myers, Venice and Sebring. TIB Financial Corp., through its wholly owned subsidiaries, TIB Bank and The Bank of Venice, serves the personal and commercial banking needs of local residents and businesses in its market areas. The banks’ experienced bankers are local community leaders, who focus on a relationship-based approach built around anticipating specific customer needs, providing sound advice and making timely decisions. To learn more about TIB Bank and The Bank of Venice, visit www.tibbank.com and www.bankofvenice.com, respectively. Copies of recent news releases, SEC filings, price quotes, stock charts and other valuable information may be found on TIB’s investor relations site at www.tibfinancialcorp.com.For more information, contact Edward V. Lett, Chief Executive Officer and President at (239) 263-3344, or Stephen J. Gilhooly, Executive Vice President and Chief Financial Officer, at (239) 659-5876. ##### Except for historical information contained herein, the statements made in this press release constitute “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Such statements involve certain risks and uncertainties, including statements regarding the Company’s strategic direction, prospects and future results.Certain factors, including those outside the Company’s control, may cause actual results to differ materially from those in the “forward-looking” statements, including economic and other conditions in the markets in which the Company operates; risks associated with acquisitions, competition, seasonality and the other risks discussed in our filings with the Securities and Exchange Commission, which discussions are incorporated in this press release by reference. SUPPLEMENTAL FINANCIAL DATA IS ATTACHED TIB FINANCIAL CORP. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share data) For the Quarter Ended June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 Interest and dividend income $ 23,950 $ 23,379 $ 23,240 $ 22,293 $ 20,822 Interest expense 12,068 11,877 11,468 10,433 8,873 NET INTEREST INCOME 11,882 11,502 11,772 11,860 11,949 Provision for loan losses 632 472 1,285 670 982 NON-INTEREST INCOME: Service charges on deposit accounts 657 643 675 650 576 Fees on mortgage loans sold 406 533 318 499 357 Other income 547 703 660 479 611 Total non-interest income 1,610 1,879 1,653 1,628 1,544 NON-INTEREST EXPENSE: Salaries & employee benefits 5,698 5,504 5,366 4,982 4,909 Net occupancy expense 1,977 1,909 1,590 1,545 1,503 Other expense 2,513 2,563 2,552 2,471 2,342 Total non-interest expense 10,188 9,976 9,508 8,998 8,754 Income before income tax expense 2,672 2,933 2,632 3,820 3,757 Income tax expense 960 1,062 768 1,383 1,428 Income from continuing operations 1,712 1,871 1,864 2,437 2,329 Income from discontinued operations, net of tax - - 72 15 167 NET INCOME $ 1,712 $ 1,871 $ 1,936 $ 2,452 $ 2,496 BASIC EARNINGS PER SHARE: Continuing operations $ 0.14 $ 0.16 $ 0.16 $ 0.21 $ 0.20 Discontinued operations - - 0.01 - 0.02 Basic earnings per share $ 0.14 $ 0.16 $ 0.17 $ 0.21 $ 0.22 DILUTED EARNINGS PER SHARE: Continuing operations $ 0.14 $ 0.16 $ 0.16 $ 0.21 $ 0.20 Discontinued operations - 0.01 Diluted earnings per share $ 0.14 $ 0.16 $ 0.16 $ 0.21 $ 0.21 TIB FINANCIAL CORP. AND SUBSIDIARIES SELECTED FINANCIAL DATA (Dollars in thousands, except per share data) For the Quarter Ended June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 June 30, 2006 Real estate mortgage loans: Commercial $ 580,506 $ 561,267 $ 546,276 $ 535,077 $ 508,392 Residential 109,034 80,188 82,243 81,262 82,591 Farmland 8,991 9,197 24,210 24,201 25,680 Construction and vacant land 153,917 155,421 157,672 148,115 150,604 Commercial and agricultural loans 73,426 71,382 84,905 85,666 82,127 Indirect auto dealer loans 131,078 136,892 141,552 136,409 126,469 Home equity loans 17,297 17,694 17,199 17,264 17,771 Other consumer loans 11,356 9,375 9,795 9,738 9,147 Total loans $ 1,085,605 $ 1,041,416 $ 1,063,852 $ 1,037,732 $ 1,002,781 Gross loans $ 1,087,264 $ 1,042,991 $ 1,065,468 $ 1,039,390 $ 1,004,307 Net loan charge-offs $ 394 $ 1,009 $ 494 $ 306 $ 399 Allowance for loan losses $ 9,949 $ 9,044 $ 9,581 $ 8,790 $ 8,426 Allowance for loan losses/total loans 0.92 % 0.87 % 0.90 % 0.85 % 0.84 % Non-performing loans1 $ 4,401 $ 3,046 $ 4,223 $ 1,701 $ 953 Allowance for loan losses/non-performing loans 226 % 297 % 227 % 517 % 884 % Non performing loans/gross loans 0.40 % 0.29 % 0.40 % 0.16 % 0.09 % Annualized net charge-offs/average loans 0.15 % 0.39 % 0.19 % 0.12 % 0.16 % Total interest-earning assets $ 1,265,143 $ 1,268,523 $ 1,233,539 $ 1,172,110 $ 1,151,563 Other real estate owned $ - $ - $ - $ - $ - Other repossessed assets $ 2,370 $ 2,341 $ 1,958 $ 1,502 $ 1,222 Goodwill and intangibles, net of accumulated amortization $ 6,983 $ 847 $ 919 $ 990 $ 1,062 Interest-bearing deposits: NOW accounts $ 151,359 $ 145,216 $ 132,395 $ 119,899 $ 140,131 Money market 198,760 188,220 164,607 162,713 172,328 Savings deposits 60,323 56,392 45,076 47,309 52,637 Time deposits 460,461 483,889 527,999 486,243 477,921 Non-interest bearing deposits 173,196 183,846 159,380 155,902 176,271 Total deposits $ 1,044,099 $ 1,057,563 $ 1,029,457 $ 972,066 $ 1,019,288 Tax equivalent net interest margin 3.73 % 3.74 % 3.90 % 4.11 % 4.30 % Return on average assets 0.50 % 0.57 % 0.58 % 0.79 % 0.78 % Return on average equity 7.03 % 8.75 % 8.72 % 11.77 % 11.69 % Non-interest expense/tax equivalent net interest income and non-interest income 75.06 % 74.08 % 70.41 % 66.27 % 64.44 % Average diluted shares 12,598,658 11,944,440 11,932,887 11,889,512 11,860,068 End of quarter shares outstanding 12,821,216 11,836,027 11,720,527 11,712,812 11,682,840 Total equity $ 102,270 $ 88,125 $ 85,862 $ 83,961 $ 80,526 Book value per common share $ 7.98 $ 7.45 $ 7.33 $ 7.17 $ 6.89 Total assets $ 1,358,773 $ 1,351,414 $ 1,319,093 $ 1,257,480 $ 1,232,022 1 Non-performing loans as of June 30, 2007, March 31, 2007 and December 31, 2006 include a loan of approximately $1.64 million which is fully guaranteed as to principal and interest by a U.S. government agency. We discontinued accruing interest on this loan during the fourth quarter of 2006 pursuant to a ruling made by the agency. TIB FINANCIAL CORP. AND SUBSIDIARIES QUARTERLY AVERAGE BALANCES AND YIELDS (Dollars in thousands) Quarter Ended June 30, 2007 Quarter Ended June 30, 2006 Average Balances Interest* Yield* Average Balances Interest* Yield* Loans $ 1,083,868 $ 21,398 7.92 % $ 970,639 $ 19,013 7.86 % Investments 140,683 1,796 5.12 % 129,658 1,629 5.04 % Interest bearing deposits 340 4 4.72 % 543 7 5.17 % Federal Home Loan Bank stock 8,288 124 6.00 % 3,907 54 5.54 % Fed funds sold 53,247 709 5.34 % 17,334 210 4.86 % Total interest earning assets 1,286,426 24,031 7.49 % 1,122,081 20,913 7.48 % Non-interest earning assets 87,093 79,528 Total assets $ 1,373,519 $ 1,201,609 Interest bearing liabilities: NOW $ 159,343 1,325 3.34 % $ 145,203 952 2.63 % Money market 195,945 2,068 4.23 % 173,289 1,498 3.47 % Savings 58,753 274 1.87 % 51,247 91 0.71 % Time 475,985 5,947 5.01 % 470,429 5,223 4.45 % Total interest-bearing deposits 890,026 9,614 4.33 % 840,168 7,764 3.71 % Short-term borrowings and FHLB advances 158,610 1,776 4.49 % 59,851 662 4.44 % Long-term borrowings 33,000 678 8.24 % 18,756 447 9.56 % Total interest bearing liabilities 1,081,636 12,068 4.48 % 918,775 8,873 3.87 % Non-interest bearing deposits 174,253 187,523 Other liabilities 19,981 15,369 Shareholders’ equity 97,649 79,942 Total liabilities and shareholders’ equity $ 1,373,519 $ 1,201,609 Net interest income and spread $ 11,963 3.01 % $ 12,040 3.61 % Net interest margin 3.73 % 4.30 % * Presented on a fully tax equivalent basis TIB FINANCIAL CORP. AND SUBSIDIARIES YEAR TO DATE AVERAGE BALANCES AND YIELDS (Dollars in thousands) Six Months Ended June 30, 2007 Six Months Ended June 30, 2006 Average Balances Interest* Yield* Average Balances Interest* Yield* Loans $ 1,072,260 $ 42,357 7.97 % $ 942,339 $ 36,342 7.78 % Investments 137,691 3,486 5.11 % 119,540 2,928 4.94 % Interest bearing deposits 465 12 5.20 % 470 11 4.72 % Federal Home Loan Bank stock 8,001 236 5.95 % 3,277 90 5.54 % Fed funds sold 53,766 1,405 5.27 % 22,204 506 4.60 % Total interest earning assets 1,272,183 47,496 7.53 % 1,087,830 39,877 7.39 % Non-interest earning assets 85,397 78,154 Total assets $ 1,357,580 $ 1,165,984 Interest bearing liabilities: NOW $ 154,630 2,580 3.36 % $ 139,833 1,687 2.43 % Money market 186,414 3,882 4.20 % 170,410 2,760 3.27 % Savings 53,834 413 1.55 % 50,270 166 0.67 % Time 494,557 12,268 5.00 % 456,887 9,775 4.31 % Total interest-bearing deposits 889,435 19,143 4.34 % 817,400 14,388 3.55 % Short-term borrowings and FHLB advances 153,518 3,444 4.52 % 49,195 1,028 4.21 % Long-term borrowings 33,022 1,358 8.29 % 17,883 854 9.63 % Total interest bearing liabilities 1,075,975 23,945 4.49 % 884,478 16,270 3.71 % Non-interest bearing deposits 169,745 185,213 Other liabilities 19,651 16,965 Shareholders’ equity 92,209 79,328 Total liabilities and shareholders’ equity $ 1,357,580 $ 1,165,984 Net interest income and spread $ 23,551 3.04 % $ 23,607 3.68 % Net interest margin 3.73 % 4.38 % *Presented on a fully tax equivalent basis
